DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to Applicant’s Remarks filed on 03/01/2021.
Claims 1-20 are currently pending and have been examined.

Allowable Subject Matter
4.          Claims 1-20 are allowed.

Reasons for Allowance
5.	Regarding the Claim Rejections - 35 USC § 101, claims 1-20 are found patentable under 35 USC § 101 Alice/Mayo two-step framework.	
Whereas, independent claims 1 and 10 recite an abstract idea of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)), namely providing risk data, the additional element or combination of elements of “applying a user-defined diagnostic and demographic dimension associated with the first patient to a plurality of patients to identify the population that derives economic value associated with the gap risk score; and refining a risk gap targeting algorithm based at least in part on the received data related to the risk gap closure; providing, by the computing device, a user interface that includes data related to the captured risk score, the gap risk score, and data related to the economic value; via the user interface, soliciting a user input to commence a campaign comprising an intervention to reduce the gap risk score; refining a risk gap targeting algorithm based at least in part on the received data related to the risk gap closure” integrate the abstract idea into a practical application of improving the risk gap targeting algorithm based on received data, thereby improving the operation of the system and computing device [See representative independent claims 1 and 10]. Also, same reasons of patentability under 35 USC § 101 applies to dependent claims (2-9) and (11-20).	
6.	Regarding the Claim Rejections - 35 USC § 103, prior art references deemed closest to the claimed invention are: Maneri et al. (U.S. Pub. No. 2014/0303988), hereinafter, “Maneri”, McMains et al. (U.S. Pub. No. 2015/0347599), hereinafter, “McMains”, and Stettin et al. (U.S. Patent No. 10,147,504), hereinafter, “Stettin”.
	Maneri provide collaborative healthcare may include retrieving healthcare data for a patient from at least one data source, and generating a plurality of distinct healthcare programs for the patient based on the healthcare data. Collaborative healthcare may further include reconciling the plurality of distinct healthcare programs to generate a universal patient healthcare plan for the patient. The universal patient healthcare plan may include a universal view of the overall healthcare for the patient and healthcare provider-specific views for the patient. The reconciling may include detecting conflicts for predetermined components of the healthcare programs, and in response to the detection of the conflicts, eliminating errors related to the detected conflicts.	
McMains provide an electronic health record system includes a query translation engine in communication with a user interaction module to transform query phrases 
Stettin provide methods and systems for risk assessment and adjustment are described. In one embodiment, a patient-level risk score associated with a patient is calculated. A plan-level average risk score associated with a benefit plan is calculated. The patient is a member of the benefit plan. A missing diagnosis code associated with the patient is identified based on medical claims history of the patient, historical prescription drug claims of the patient, and a drug marker. A revised patient-score associated with the patient is calculated based on identification of the missing diagnosis code. Additional methods and systems are disclosed.

The following is a formal statement of reasons for allowance over prior art:
7.	Claims 1-20 are allowed because the best prior arts of record, Maneri et al. (U.S. Pub. No. 2014/0303988), hereinafter, “Maneri”, McMains et al. (U.S. Pub. No. 2015/0347599), hereinafter, “McMains”, and Stettin et al. (U.S. Patent No. 10,147,504), hereinafter, “Stettin”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "applying a user-defined diagnostic and demographic dimension associated with the first patient to a plurality of patients to identify the population that derives economic value associated with the gap risk score; and refining a risk gap targeting algorithm based at least in part on the received data related to the risk gap closure; providing, by the computing device, a user interface that includes data related to the captured risk score, the gap risk score, and data related to the economic value; via the user interface, soliciting a user input to commence a campaign comprising an intervention to reduce the gap risk score; refining a risk gap targeting algorithm based at least in part on the received data related to the risk gap closure."

	As a final matter any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and; to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.      		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
9.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/Robert R Niquette/
Primary Examiner, Art Unit 3696